DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 01/30/2020, have been considered.

Drawings
The drawings filed on 07/23/2019 are accepted.  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, X., et al., “CiFi: Deep Convolutional Neural Networks for Indoor Localization with 5GHz Wi-Fi,” IEEE 2017 International Conference on Communications, SAC Symposium Big Data Networking Track, May 21-25, 2017, pp. 1-6.); in view of Noethlings (U.S. Patent Publication 2018/0274931 A1).
claim 1, Wang teaches a method of maintaining a trained neural network for mobile device indoor navigation, the method comprising (Wang: Abstract [“…we propose CiFi, deep convolutional neural networks (DCNN) for indoor localization…location of mobile device is predicted based on the trained DCNN…”]) comprising:
receiving a set of measured parameters acquired at a mobile device positioned at a first location of an indoor area (Wang: FIG. 1; pg. 3, sect. III. A. CiFi System Architecture, paras. 1-3 [“We take 960 packet samples for every training location…”]);
computing, at an output layer of a trained neural network, an output error based on comparing an input feature (Wang: angle of arriving (AOA)), in accordance with the measured parameters (Wang: measured phase difference), to an output feature generated at the output layer, the output feature being generated at least in part based on a matrix of weights associated with at least a first neural network layer (Wang: FIGS. 1-2; pp. 3-4, sect. III. B. Offline Training, paras. 1-5 [“The DCNN incorporates several convolutional and subsampling layers as well as one or more fully connected layers…it can extract more abstract representation of the input image data from the lower layers to the higher layers in the hierarchical architecture of DCNN, which can strengthen the feature extraction of CSI AOA data for indoor localization. We introduce the three main components of DCNN in the following…For the fully-connected layer, we utilize a basic neural network with one hidden layer to train the output data after all the convolutional and subsampling layers. Moreover, the loss function is employed to measure the difference between the true location label and the output data of DCNN. By minimizing the values of the loss function with the BP algorithm, we can update the convolutional weights with the stochastic gradient descent method. In the proposed DCNN, we use the squared error loss function for training these parameters…”] {Including Eqns. 6-8.}; pp. 4-5, sect. III. C. Online O as the output of the DCNN for K training locations by using M images, which is given by…With matrix O, we propose a greedy method to select R candidate locations and compute a weighted average of these locations as the estimated location for the mobile device.”]); and
if the output error exceeds a threshold value, re-training the neural network based at least in part upon re-initializing the matrix of weights associated with the at least a first neural network layer (Wang: FIGS. 5-7; pp. 5-6, sect. IV. B. Accuracy of Location Estimation, paras. 1-3 [“Figure 5 presents the training errors over iterations of the DCNN, for the laboratory and corridor experiments. We set the threshold of training error to 0.06 to guarantee successful training and to avoid overfitting for input AOA images. Moreover, the iterations indicate the times of training input AOA images with the DCNN…”]).
However, Wang is silent as to explicitly teaching a processor of a server, and receiving a set of magnetic measured parameters acquired at a mobile device.
Noethlings, in a similar field of endeavor, discloses a position determination device, for example for indoor positioning, which includes data input circuitry configured to obtain at least one magnetic field vector sensed by a magnetic sensor (Noethlings: Abstract.).  Therein, Noethlings discloses receiving a set of magnetic measured parameters acquired at a mobile device (Noethlings: FIG. 1; ¶20 [“The mobile device 1 includes a magnetic sensor 10 (also called magnetic position sensor or magnetometer) for sensing at least one magnetic field vector at the position of the mobile device 1…sensor that detects the Earth's magnetic field along three perpendicular axes X, Y and Z.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving a set of magnetic measured parameters at a 
Noethlings, in a second embodiment, further discloses a processor of a server (Noethlings: FIG. 2; ¶35 [“…the mobile device 2 may be a device carried by the user and includes the magnetic sensor 10, a wireless interface 11 and a user interface 12, but not the position determination device 40. The position determination device 40 may for instance be implemented in a central computer system, server or workstation, e.g. arranged somewhere at the premise and provided by the owner or operator of the premise or somewhere in the cloud or internet.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a server in communication with a mobile device, disclosed by Noethlings into Wang, with the motivation and expected benefit of facilitating processing and displaying types of improving magnetic fingerprinting accuracy, and therefore overall accuracy for mobile device indoor navigation.  This method for improving Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Noethlings.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wang and Noethlings to obtain the invention as specified in claim 1.
Regarding claim 11, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
claim 2, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Noethlings discloses re-initializing weights corresponding to magnetic input parameters in accordance with a magnetic positional information of at least a portion of the indoor area (Noethlings: FIGS. 4-5; ¶41-53 [“…weight determination circuitry 24 is further configured to determine said weight information such that the weight of the second estimate is increased the fewer variations of the magnetic magnitude, the less motion and/or the fewer steps are shown in a local sensor area…the disclosed devices and method dynamically integrates the advantages of two fingerprint systems depending on the reliability and amount of local variation of the information available. The more reliable a fingerprint component is and the more local variation it has, the higher it is generally weighted…fifth step S18 comprises determining weight information indicating the reliability of the first and/or second estimate of the sensor position and/or the relative weight of the first estimate with respect to the second estimate. The weights may e.g. be expressed as parameters σ1 and σ2.).
Wang discloses re-initializing the matrix of weights to a matrix of weights corresponding to input parameters in accordance with an infrastructure profile of at least a portion of the indoor area (Wang: FIGS. 3-4; pp. 4-5, sect. III. C. Online Algorithm, paras. 1-3 and sect. IV. A. Experiment Configuration, paras. 1-2 [“Every element of matrix S belongs to the set of location indexes {1, 2,…, K}. The R largest location indexes are obtained by computing the frequencies of all location indexes in matrix S. Moreover, the weight of the ith location index can be computed by averaging all the selected outputs for the ith location index… We experiment with the four schemes in the following two indoor environments.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of re-initializing weights corresponding to magnetic input 
Regarding claim 12, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Noethlings discloses receiving a set of magnetic measured parameters acquired at a mobile device (Noethlings: FIG. 1; ¶20 {See above.}).  Wang discloses wherein the threshold value of the output error corresponds to at least 30% of the measured parameters acquired at the mobile device (Wang: FIGS. 5-7; pp. 5-6, sect. IV. B. Accuracy of Location Estimation, paras. 1-3 [“CiFi has 40% of the test locations having an error less than or equal to 1 m, while that for the other schemes is 30%.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining a threshold value of the output error 
Regarding claim 13, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 5, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Noethlings discloses the set of magnetic input parameters are determined in the processor of the server computing device in accordance with execution of a postulated magnetic model in accordance with a magnetic infrastructure profile of at least a portion of the indoor area (Noethlings: FIG. 1; ¶22-26 [“The position determination device 20 further comprises a comparison circuitry 23 that compares the determined magnetic magnitude with a predetermined magnetic magnitude map of a region around the magnetic sensor to obtain a first estimate of the sensor position and that compares the determined further magnetic parameter with a corresponding predetermined further parameter map of a region around the magnetic sensor to obtain a second estimate of the sensor position…magnitude map indicates the magnetic magnitude of the magnetic field vector at the premise, e.g. the shopping mall, which represents the Earth's magnetic filed [sic] distorted by the building and elements (walls, infrastructure, etc.) in the building. The further parameter map indicates the further magnetic Analogous to the recited magnetic model.} of the magnetic field vector at the premise.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the set of magnetic input parameters in the processor of the server computing device in accordance with execution of a postulated magnetic model in accordance with a magnetic infrastructure profile of at least a portion of the indoor area, disclosed by Noethlings, into Wang, as modified by Noethlings, with the motivation and expected benefit of improving overall accuracy for mobile device indoor navigation.  This method for improving Wang, as modified by Noethlings, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Noethlings.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wang and Noethlings to obtain the invention as specified in claim 5.
Regarding claim 15, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Wang discloses the magnetic infrastructure profile comprises at least a steel structural element (Wang: FIG. 3; pg. 5 {Air conditioner shown in the figure.}).
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

claim 7, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Wang discloses wherein the neural network is a convolution neural network (Wang: FIGS.; pp. 1-6 {Entire document.}).
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Wang, in view of Noethlings, teach all the limitations of the parent claim 7 as shown above.  Wang discloses a convolution neural network, wherein the at least a first neural network layer corresponds to the set of input parameters (Wang: pp. 1-2, sect. I. Introduction, paras. 3-6 [“For the convolutional layer, we obtain the feature map and extract the time-space feature for AOA images.”]).  Noethlings discloses the set of magnetic input parameters for a magnetic field component (Noethlings: FIG. 1; ¶20 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a convolution neural network, where the first neural network layer corresponds to the set of input parameters, taught by Wang, into Wang, as modified by Noethlings, with the motivation and expected benefit of improving overall accuracy for mobile device indoor navigation.  This method for improving Wang, as modified by Noethlings, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wang and Noethlings to obtain the invention as specified in claim 8.
Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

claim 9, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Noethlings discloses the set of magnetic input parameters comprises a magnetic field strength (Noethlings: FIG. 1; ¶20 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of acquiring a set of magnetic input parameters which comprises a magnetic field strength, taught by Noethlings, into Wang, as modified by Noethlings, with the motivation and expected benefit of improving overall accuracy for mobile device indoor navigation.  This method for improving Wang, as modified by Noethlings, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Noethlings.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wang and Noethlings to obtain the invention as specified in claim 9.
Regarding claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  Noethlings discloses the set of magnetic input parameters comprises a magnetic dip angle (Noethlings: FIG. 1; ¶23 [“This further parameter is preferably the magnetic inclination, which is the angle between the horizontal plane and the measured magnetic field vector.”] {Magnetic dip angle is well-known in the art to comprise magnetic inclination, which is the angle between the horizontal plane and the measured magnetic field vector, as taught by Noethlings.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of acquiring a set of magnetic input parameters which 
Regarding claim 20, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Noethlings; and further in view of Shoari (U.S. Patent Publication 2020/0211359 A1).
Regarding claim 4, Wang, in view of Noethlings, teach all the limitations of the parent claim 1 as shown above.  However, Wang, in view of Noethlings, is silent as to explicitly teaching the mobile device is an Nth mobile device in a sequence of mobile devices.
Shoari discloses a system for object indoor localization or tracking purposes (Shoari: ¶82.).  Therein, Shoari discloses a mobile device is an Nth mobile device in a sequence of mobile devices (Shoari: FIG. 11; ¶69 [“In case more than two mobile devices are used as a base station and share the data, it is possible to show in what direction the object is from the mobile phone.”]).  Wang discloses if output error as computed is greater than the threshold value, and further comprising re-initializing the matrix of weights when the output error as computed for at least one mobile device, including a device which exceeds the threshold value (Wang: FIGS. 5-7; pp. 5-6, sect. IV. B. Accuracy of Location Estimation, paras. 1-3 {See above.}).

Regarding claim 14, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 202/00302510 A1, to Chachek et al., is directed to augmented reality based mapping of a venue and navigation within a venue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864